Citation Nr: 0121662	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Education Assistance (DEA) 
under the provisions of 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  This case was 
previously before the Board.  It was remanded to the RO in 
February 2001 to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which the President signed into law on November 9, 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in August 1999 of renal failure due to 
or as a consequence of chronic obstructive pulmonary disease 
due to or as a consequence of pneumonia.  

3.  At the time of the veteran's death, service connection 
was in effect for right ureteral calculus, evaluated as 
noncompensably disabling.  

4.  A the service-connected kidney condition contributed 
substantially and materially to cause the veteran's death.  

5.  The veteran died many years after his discharge from 
service from a service-connected disability rated at zero 
percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5107(West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (2000). 

2.  The criteria for basic eligibility for DEA benefits are 
met.  38 U.S.C.A. § 3501 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.807 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's private and VA outpatient 
treatment records have been retrieved to the extent possible.  
The appellant reported in May 2001 that no further 
information is available.  In addition, the statements of the 
case and supplemental statements of the case advised the 
veteran of the pertinent law and regulations, as well as the 
bases for a grant of service connection.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA of 2000 have been satisfied 
in this case.  

1.  Service connection for the cause of the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died in August 1999.  The certificate of death 
signed by Dr. Fleet in August 1999 lists the immediate cause 
of death as pneumonia due to or as a consequence to senile 
dementia related to Alzheimer's.  Renal insufficiency was 
identified as another significant condition contributing to 
the veteran's death.  However, a supplemental medical 
certificate dated in November 1999 lists the immediate cause 
of death as renal failure due to or as a consequence of 
chronic obstructive pulmonary disease and pneumonia.  The 
certification states that this replaces any medical 
certification shown on previous pages.

Dr. Fleet submitted a statement dated in December 1999 in 
which he reported that the veteran had been under his care 
from April 1999 until his death.  He noted that the veteran's 
kidney stone disease contributed to chronic infections and 
eventually complete renal failure.

The veteran's service medical records show that he was 
treated from right ureteral calculus in June 1945.  In 
addition, the medical examination for separation from 
service, dated in December 1945, shows that the veteran had a 
medical history significant for a kidney disorder in 1944.  
The appellant has not alleged and service medical records do 
not indicate that a chronic lung condition, including COPD, 
was present during the veteran's active service.  

An April 1999 medical statement from J. B. Hassell, M.D. 
shows that the veteran had chronic renal failure and that he 
was status post nephrectomy.  A September 1999 statement from 
G. C. Oswalt, Jr., M.D. is to the effect that the veteran had 
a long history of kidney problems and subsequent renal 
failure.  It was noted more specifically that the veteran due 
to chronic infections suffered chronic left kidney damage.  
The left kidney was removed subsequently once it was 
determined that it was no longer functioning.  Furthermore, 
the veteran continued to have stone disease in his remaining 
kidney and had chronic urinary tract infections as well as 
chronic renal failure.  

Records of private treatment show some variation in the 
veteran's reported medical history.  In these records, dated 
from 1998, the veteran was noted to be status post left 
nephrectomy due to a nonfunctioning kidney, secondary to 
vascular disease, described as a blocked renal artery.  
Complications such chronic urinary tract infections developed 
because it was determined that the left ureter remnant never 
fully healed after the surgery.  These records are reflect 
treatment for other conditions affecting the genitourinary 
system.  For example, the veteran had been treated for 
bladder tumors and prostate cancer.  Residuals of radiation 
and chemotherapy are also indicated.  In this regard, I note 
that the appellant reported at her March 2000 hearing that 
the veteran had a course of 37 radiation treatments for 
prostate cancer in 1989.  She also testified that within an 
18-month period, the veteran had his kidney removed.  Lung 
problems were noted as well.  

The veteran's case is problematic inasmuch as there are 
obviously competing factors that may have contributed to 
cause the veteran's death.  As noted above, first, the 
removal of the left kidney circa 1989 may have been caused by 
venous insufficiency rather than by renal failure due to 
repeated infections associated with the service-connected 
kidney stone disability.  Secondly, the other medical 
conditions affecting the veteran's genitourinary system, 
including prostate cancer, bladder cancer and residuals of 
radiation and chemotherapy are present.  

However, the opinions by Drs. Fleet and Oswalt that link the 
service-connected kidney stone disorder to the fatal renal 
failure (as indicated in the revised death certificate) are 
not contradicted by other medical opinions.  Despite the 
apparent inconsistencies in the record, the law only requires 
that service-connected be shown to contribute substantially 
and materially to cause the veteran's death.  These 
uncontradicted medical opinions support such a finding.  
Accordingly, the preponderance of the evidence supports the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

2.  Dependents' Education Assistance.  

The RO has also adjudicated a claim for DEA benefits.  For 
the purposes of dependents' educational assistance under 38 
U.S.C. chapter 35, basic eligibility exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 C.F.R. 
§ 3.807(a) (2000).

In this case, as discussed above, the veteran was discharged 
from service under conditions other than dishonorable, and, 
as decided in this decision, died as a result of a service-
connected disability.  Consequently, basic eligibility to 
Chapter 35 education benefits is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Basic eligibility for Dependents' Education Assistance under 
38 U.S.C., Chapter 35 is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

